     Case 3:19-cv-02318-H-JLB Document 8 Filed 02/18/20 PageID.26 Page 1 of 2



 1   Joshua B. Swigart (SBN 225557)
 2
     Josh@SwigartLawGroup.com
     SWIGART LAW GROUP, APC
 3   2221 Camino del Rio S, Ste 308
 4   San Diego, CA 92108
     P: 866-219-3343
 5   F: 866-219-8344
 6
     Attorney for Plaintiff
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                               SOUTHERN DISTRICT OF CALIFORNIA
10
11
     RYAN CHILDERS, Individually and on )
12   behalf of others similarly situated, ) Case No: 19-cv-02318-H-JLB
13                                        )
                  Plaintiff,              )
14                                          NOTICE OF VOLUNTARY
                                          )
                                            DISMISSAL
15                                        )
     v.                                   )
16                                          Judge: Hon. Marilyn L. Huff
                                          )
                                            Complaint Filed: December 5, 2019
17                                        )
                                            Trial Date: None
     CAPITAL ONE BANK (USA) N.A.,         )
18                                        )
19                Defendant.              )
                                          )
20                                        )
21                                        )

22
23
24
25
26
27
28

                                               1
     Notice of Voluntary Dismissal of Action
     Case 3:19-cv-02318-H-JLB Document 8 Filed 02/18/20 PageID.27 Page 2 of 2



 1          Pursuant to Fed. R. Civ. P. 41, Plaintiff requests the Court to dismiss Plaintiff’s
 2
     individual claims with prejudice and to dismiss the putative class members’ claims
 3
 4   without prejudice.

 5
 6
 7                                                    Respectfully submitted,
 8
 9   Date: February 18, 2020                          SWIGART LAW GROUP

10                                                    By: s/ Joshua B. Swigart
11                                                    Joshua B. Swigart, Esq.
                                                      Josh@SwigartLawGroup.com
12
13                                                    Attorney for Plaintiff

14
15
16
17
18
19
20
21

22
23
24
25
26
27
28

                                                  2
     Notice of Voluntary Dismissal of Action
